IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JASON P. KOLLOCK, LEAD PETITIONER            : No. 51 MM 2018
AND ALL OTHERS SIMILARLY                     :
SITUATED,                                    :
                                             :
                      Petitioners            :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BRUCE R. BEEMER, ATTORNEY                    :
GENERAL OF THE COMMONWEALTH                  :
OF PENNSYLVANIA JOHN E. WETZEL,              :
SECRETARY, PA DEPT. OF                       :
CORRECTIONS, SHIRLEY MOORE-                  :
SMEAL, EXEC. DEPUTY SEC. PA-DOC              :
STEVEN GLUNT, DEPUTY SEC. W.D.,              :
PA-DOC THERON R. PEREZ, ESQ.,                :
CHIEF COUNSEL, PA-DOC JOHN E.                :
TUTTLE, ACTING CHAIR OF THE                  :
BOARD, PBPP ALAN ROBINSON, CHIEF             :
COUNSEL, PBPP MEGHAN M. DADE,                :
EXEC. DIR. S.O.A.B., PBPP,                   :
                                             :
                      Respondents            :
                                             :
                                             :
                                             :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Petition for Leave to File Appeal Nunc

Pro Tunc is DENIED.